Citation Nr: 1527694	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-35 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right leg disability. 

2.  Entitlement to service connection for a right knee disability, to include arthritis, and as secondary to right leg disability.

3.  Entitlement to service connection for a left leg disability, to include arthritis, and as secondary to right leg disability.

4.  Entitlement to service connection for a left knee disability, to include arthritis, and as secondary to right leg disability.

5.  Entitlement to service connection for a low back disability, to include arthritis, and as secondary to right leg disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1961 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Lincoln, Nebraska.  A March 2012 decision denied entitlement to service connection for left leg, left knee, right knee, and low back disabilities.  A November 2012 decision denied entitlement to service connection for a right leg disability.


FINDINGS OF FACT

1.  The Veteran does not have a current right leg disability as a result of an old right lower leg contusion incurred during service.  

2.  The Veteran's right knee disability did not manifest while in service, or within one year thereafter, and is not causally or etiologically related to service or a service-connected disability.  

3.  To the extent the Veteran has a left leg disability, it did not manifest while in service, or within one year thereafter, and is not causally or etiologically related to service or a service-connected disability.  

4.  The Veteran's left knee disability did not manifest while in service, or within one year thereafter, and is not causally or etiologically related to service or a service-connected disability.  

5.  The Veteran's low back disability did not manifest while in service, or within one year thereafter, and is not causally or etiologically related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  
 
2.  The criteria to establish service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.  

3.  The criteria to establish service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.  

4.  The criteria to establish service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.  

5.  The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.    





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Arthritis is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).


Service Connection for Right Leg and Right Knee Disabilities

The Veteran contends that he is experiencing current residuals of an old right lower leg contusion that he sustained while in service.  Additionally, he asserts that his current left leg, left knee, right knee, and low back disabilities are all a result of his right leg disability as well as arthritis due to "over and extreme compensation from the broken leg."

Service records document one instance in May 1962 for treatment of the Veteran's right leg.  The treating physician noted that the Veteran reported that "he jumped off a pickup before it stopped moving...with a very painful sensation and a feeling of 'something giving' in the calf of his right leg.  He reports that since that time, his leg gets very sore each day after he has been moving around for three or four hours."  Physical examination showed "contusion to muscle."  The Veteran was advised to stay off of his feet as much as possible for the following five days with no heavy lifting or standing.  There are no other service records for other treatment for his knees, legs, or back during service.  There were no abnormalities of the lower extremities noted on the Veteran's May 1965 separation examination.  

The Veteran claims that x-rays were taken and showed a "broken leg."  There are no x-rays in his service records.  On VA examination in October 2012, it was noted that x-rays showed the Veteran "very clearly [has] an old distal third fibula fracture that was treated non-operatively and healed in anatomic position."  Without in-service x-rays it is purely speculative that this fracture occurred during service.  However, the Veteran states he was told he had a hairline fracture, and the examiner noted the x-ray findings were consistent with that story.  For the purposes of this decision, the Board will assume the in-service right leg injury resulted in not only the muscle contusion shown in the service treatment records, but also the fibula fracture shown after service.

However, even accepting that fact as true, the Board finds the right leg injury during service did not result in further complications for the following reasons. 

First, the service treatment records do not show the right leg injury during service resulted in further complications.  There was no follow-up treatment following the muscle contusion.  The consultation report indicates he was to return May 7 (five days later), as needed (PRN).  There is no follow-up on that date.  The next treatment record dated May 17, 1962, if for a totally unrelated condition (motion sickness).  During the remaining three years of his military service, the Veteran sought medical treatment more than two dozen times for a variety of ailments, and he never complained of right leg pain, or reported a history of a broken leg or a fracture.  Since he was able to, and did, in fact, seek medical treatment for other problems, it is reasonable to assume that if he continued to experience any chronic right leg pain following the injury, he would have indicated such.  The fact that he did not weighs heavily against his contention that this injury resulted in chronic impairment.

Second, the post-service medical records do not support any allegation of continuity of symptoms following the injury.  The Veteran filed these claims for compensation in October 2011.  The evidence contains VA medical records dating back to 2008, and private medical records dating back to 2007.  Prior to filing the claim with VA, the Veteran never reported a history of an in-service injury to his right leg, or any history of right leg or knee symptoms dating back to service.

Third, there is no persuasive evidence linking the post-service diagnoses to the in-service injury.  With respect to the general claim for a right leg condition, there is no diagnosed disorder.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the VA examiner in October 2012 concluded, the right leg pain the Veteran complains of is due to right knee arthritis.  

The Veteran does have moderate to severe osteoarthritis of the right knee with near full cartilage loss in the medial compartment.  That right knee condition, is not, however, related to the in-service right leg injury.  With regard to the Veteran's claim that his fibula fracture led directly to his knee osteoarthritis, the examiner opined:
. . . really there is no connection between his fibula fracture and his knee arthritis.  Certainly trauma can play a role in articular arthritis.  However, this is a distal third fibula fracture.  The knee is not even the primary weightbearing bone in the lower extremity. . . If he had had trauma to the proximal fibula or distal femur certainly that would make more sense but this probably healed within 6-8 weeks of the original injury.  Any kind of alteration in his gait over a 6-8 week period would certainly not cause this type of osteoarthritis seen on his x-ray.  I find absolutely no connection between that injury and his osteoarthritis.  

Regarding the Veteran's second contention that "wear and tear" over the years have led to his osteoarthritis, the examiner opined: 
Again, arthritis is a multi-factorial condition.  The patient is well in excess of 300 pounds and certainly plays a much bigger role in his arthritis.  He did work as a carpenter for multiple years.  This again would play a bigger role than any documentation that I can find in his C-file and military record that would contribute to his knee arthritis. . . Again, his fibula fracture has absolutely nothing to do with his arthritis.  Wear and tear arthritis would be due to his weight, due to his career profession over the course of multiple, multiple years, genetics and any other injuries he may have sustained that I do not have any documentation for.


Ultimately, the examiner concluded, "I don't believe his arthritis is a direct result of any documentation of injury I can find in his military record.  I don't think his condition was aggravated beyond its normal progression from either the fibula fracture or any wear and tear from his military service."

In an addendum opinion from March 2013, the VA examiner explained that the Veteran's right fibula fracture healed and is not symptomatic.  He further stated, "As such, the fibula fracture is not germane to his current complaints...His 'leg condition,' i.e., what hurts him, is arthritis of his knee."  The examiner concluded, "He had a distal third fibula fracture that healed.  This does not cause knee arthritis."  The Board finds this medical opinion highly probative of the Veteran's current right leg condition because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  There are absolutely no medical opinions to the contrary. 

The Board has considered the Veteran's statements of record that his right knee arthritis is related to service.  The Veteran is competent to report symptomatology relating to his pain in his right knee because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to determine the etiology of his arthritis.  The Board finds that the etiology of his right knee arthritis is medically complex in nature.  Woehlaert, 21 Vet. App. at 456.  To the extent that the Veteran alleges a nexus to service, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  

Finally, since there were no findings of right leg or right knee disability, or any arthritis, upon separation from service, and there is no evidence suggesting (nor does the Veteran allege) that arthritis was shown within a year of his separation from service, the evidence does not meet the requirements for service connection on a presumptive basis.


Competent evidence concerning the nature and extent of the Veteran's arthritis has been provided by the VA examiner during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the etiology for this right knee disability.  Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the etiology of his right knee arthritis.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that right leg and right knee disabilities did not have their onset in service, were not manifest to a compensable degree within one year of separation from service, and are not related to service on a direct, presumptive, or secondary basis for the reasons discussed above.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Left Leg and Left Knee Disabilities

The Veteran contends that his left leg and left knee disabilities are related to his right leg disability.  However, he has not alleged that he incurred left leg or left knee injuries or experienced any left leg or left knee symptoms during his military service.  Service treatment records are silent for complaint, treatment, or diagnosis of a left leg or left knee disability.  

The private treatment records show treatment in September 2008 for a left knee twist and note that the Veteran had left knee pain secondary to osteoarthritis and ACL and PCL tears.  Private treatment records from October 2009 show that the Veteran underwent a left total knee replacement and "he is doing pretty well from this."  VA treatment records document left leg edema, left knee pain and limited flexion as well.  However, neither private nor VA treatment records discuss the cause of either the Veteran's pain or arthritis.  

Therefore, without objective evidence of an in-service injury, or, for that matter, any allegation of such, the second prong of the direct service connection analysis cannot be made.  Moreover, the third prong is not met as no medical professional has ever opined the conditions are related to service.  Therefore, direct service connection is not warranted.  

There is also no indication that these conditions were diagnosed within one year of service, so service connection on a presumptive basis is not warranted.

Finally, the Veteran's right leg and right knee disabilities have been shown to not be related to service, so service connection for his left leg and left knee disabilities on a secondary basis is not warranted.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that left leg and left knee disabilities did not have their onset in service, were not manifest to a compensable degree within one year of separation from service, and are not related to service on a direct, presumptive, or secondary basis for the reasons discussed above.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for a Low Back Disability

The Board has reviewed the Veteran's private treatment records, which show treatment for low back pain and note that he has degenerative disc disease.  VA treatment records also document chronic low back pain.  

The Veteran contends that he injured his back during service while moving ammunition and also after a fall that was caused by an electric shock.  Service treatment records are silent for complaint, treatment, or diagnosis of a back disability.  As noted above, the Veteran sought medical treatment during service dozens of times for a variety of ailments, but he never complained of back pain, or reported a history of a back injury.  Since he was able to, and did, in fact, seek medical treatment for other problems, it is reasonable to assume that if he injured his back during service and experienced any chronic back pain, he would have indicated such.  The fact that he did not weighs heavily against his contention that he experienced an injury during service resulting in chronic impairment.

As noted above, the evidence contains VA medical records dating back to 2008, and private medical records dating back to 2007.  Prior to filing the claim with VA, the Veteran never reported a history of an in-service injury to his back.  At best, the medical records indicate a long history of chronic back pain, but such a history provided 40 years after military service doesn't necessarily lead to a conclusion that the pain had been present since service.  For illustration purposes, a 20-year history of pain would reasonably be classified as a "long" history, so merely stating he had a long history of back pain does automatically mean it had been present since service.  Regardless, there is absolutely no suggestion in the medical records that this pain was somehow linked to the Veteran's service or an injury therein.  Again, medical records back to 2007, although showing treatment for back pain, do not show a history of back injury during military service.  Neither private nor VA treatment records discuss the cause of the Veteran's back pain.  Accordingly, direct service connection is not warranted.  Also, there is no indication that this condition was diagnosed within one year of service, so service connection on a presumptive basis is not warranted.

Furthermore, the Veteran's right leg and right knee disabilities have been shown to not be related to service, so service connection for his low back disability on a secondary basis is also not warranted.  

The Board has considered the Veteran's statements of record that his low back disability is related to service.  The Veteran is competent to report symptomatology relating to his pain in his low back because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to determine the etiology of his diagnosed arthritis.  The Board finds that the etiology of his disc disease is medically complex in nature.  Woehlaert, 21 Vet. App. at 456.  To the extent that the Veteran alleges a nexus to service, the Board finds that there is no competent evidence of record concerning the nature and extent of this disability that directly addresses its etiology as being related to service.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that a low back disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not related to service on a direct, presumptive, or secondary basis for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in December 2011, September 2012, November 2012, and December 2012.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claims for right leg and right knee disabilities in October 2012.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for right leg and right knee disabilities.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of a relationship between a current disability and service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under 
§ 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment of the left leg, left knee, and spine, and on separation examination there were no related abnormalities noted by the examiner.  Moreover, while post-service evidence shows knee and back pain in 2007, these disabilities have not been discussed in regard to their etiologies.  Furthermore, documentation for the claimed left leg, left knee, and spine disabilities did not begin until after 2007, 42 years from the Veteran's separation from service.  Consequently, a VA examination as to the etiology of the claimed disabilities is not warranted, even under the low threshold of McLendon.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


